—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents-appellants dated February 10, 1997, to expel the petitioner Charles Coleman, Jr., Hackley School, Walter C. Johnson as Headmaster of Hackley School, and Hackley School Board of Trustees appeal from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered July 1, 1997, which granted the petition and, in effect, directed that the school reinstate the petitioner Charles Coleman, Jr., as a fully-matriculated student, and the petitioners cross-appeal from the same judgment.
Ordered that the cross appeal is dismissed, as the petitioners are not aggrieved by any portion of the judgment (see, CPLR 5511); and it is further,
Ordered that the judgment is reversed, on the law, the petition is denied, and the proceeding is dismissed; and it is further,
Ordered that the appellants-respondents are awarded one bill of costs.
Inasmuch as the determination to expel the petitioner from the Hackley School because of his repeated, unauthorized use of the school telephone over an extended period of time in violation of certain provisions in the school handbook “ ‘was based *329upon the exercise of honest discretion after a full review of the operative facts, it was neither arbitrary nor capricious so as to warrant judicial intervention’ ” (Matter of Mitchell v New York Med. Coll., 208 AD2d 929, 930, quoting Matter of Galiani v Hofstra TJniv., 118 AD2d 572; see, Matter of Carr v St. John’s Univ., 17 AD2d 632, 634, affd 12 NY2d 802). Accordingly, the petition must be denied and the proceeding dismissed. Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.